Citation Nr: 0409961	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a January 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which denied basic eligibility 
for VA benefits.  



FINDINGS OF FACT

The service department has informed VA that the appellant had no 
service as a member of the Philippines Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  


CONCLUSION OF LAW

The appellant does not have recognized active military service for 
purposes of eligibility for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA.  There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 475, 114 Stat. 
2096 (2000), codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) 
(West 2002).  VA has issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

These new provisions redefine the obligations of VA with respect 
to the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in law is 
applicable to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not yet 
final as of that date.  

The Board finds that adjudication of this case at the present time 
is proper.  Absent the required certification of service from the 
service department, which is determinative as a threshold matter 
in the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this case, 
is there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.

The VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates that 
there is no reasonable possibility that any assistance VA would 
provide to the claimant would substantiate the claim.  VA will 
discontinue providing assistance in obtaining evidence for a claim 
if the evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are not 
limited to, the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran status, or 
other lack of legal eligibility.  38 C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other than 
affirmance of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.   The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial error); 
cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating 
"strict adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case.  Such adherence would result in 
this Court's unnecessarily imposing additional burdens on the BVA 
and [the Secretary] with no benefit flowing to the veteran").  
These legal principles were stated clearly in Valiao v. Principi, 
17 Vet. App. 229 (2003).  

The enactment of the VCAA has no material effect on adjudication 
of the claim currently before the Board.  The law, not the 
evidence, controls the outcome of this appeal (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)).  Taking these factors into 
consideration, further expending of the VA's resources is not 
warranted and there is no prejudice to the appellant in proceeding 
to consider the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.  The appellant filed his claim for VA benefits 
in November 2002.  On his application form he listed that he 
served with 2nd Guerilla Brigade from January 1942 to March 1945.  

In support of his claim he submitted documentation including his 
December 1990 application for benefits from the Philippines 
Veterans Affairs Office, a copy of his card from the Veterans 
Federation of the Philippines and a certify from the Philippine 
Veterans Bank.  

In July 2003 the RO received a response regarding the appellant's 
claimed service from the National Personnel Records Center (NPRC).  
They responded as follows:

Subject has no service as a member of the Philippine Commonwealth 
Army, including recognized guerrillas, in the service of the 
United States Armed Forces.  

The RO wrote the appellant a letter in January 2003 explaining 
that he had no verified service and was therefore not eligible for 
VA benefits.  The RO subsequently in May 2003 issued a statement 
of the case and in September 2003 issued a supplemental statement 
of the case which listed the evidence which had been obtained and 
considered in reaching that determination.  

Pertinent Laws and Regulations.  Eligibility for VA benefits is 
based on statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2003).  As a predicate requirement for a grant of VA benefits, a 
claimant must establish that the individual upon whose service 
benefits are sought is a "veteran."  The term "veteran" means a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2003).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA purposes.  
38 U.S.C.A. § 107 (West 2002).  However, such service must be 
certified as qualifying by appropriate military authority.  38 
C.F.R. § 3.203 (2003).

If a claimant does not submit evidence of military service, or the 
information is insufficient, VA must request the information from 
the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 
(1994); see also Laruan v. West,11 Vet. App. 80, 82 (1998) 
[observing that if there is reason to believe that information 
provided to service department was erroneous (e.g., misspelled 
name), VA may be required to resubmit request for information to 
service department].  

Only service department records can establish if and when a person 
was serving on qualifying active service.  Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  The service department's findings are binding and 
conclusive upon VA.  VA does not have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  

Analysis.  In order to qualify for VA benefits, a claimant must 
demonstrate that he, has basic eligibility for the benefits 
claimed.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter the Court) held in Duro, 2 Vet. App. 
at 532, that the service department's findings as to the service 
of an individual is binding on VA for the purposes of establishing 
service in the U.S. Armed Forces, Philippine Commonwealth Army, or 
Philippine guerrillas in the service of the U.S. Armed Forces.  
The Court has held that a service department determination as to 
an individual's service shall be binding on VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. Brown, 
8 Vet. App. 465, 468 (1996).  

The appellant has not presented any certification from the service 
department that indicates he has recognized service.  The 
documents he has presented are from the Philippine government and 
are not the required documentation of service.  38 C.F.R. § 3.203.  

In Soria, 118 F.3d. at 748, the United States Court of Appeals for 
the Federal Circuit noted that where service department 
certification was required, VA has long treated the service 
department's decision on such matters as conclusive and binding on 
VA.  If the United States service department refuses to verify the 
claimed service of the appellant, the applicant's only recourse 
lies with the relevant service department, not VA.  38 C.F.R. §§ 
3.9 and 3.203.

Inasmuch as VA is bound to accept the findings of the service 
department in this regard, the Board finds that the appellant has 
no service in the Armed Forces of the United States or as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  See 38 
C.F.R. § 3.203; see also Duro, 2 Vet. App. at 532.  Thus, he is 
not considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Accordingly, the appellant's claim 
for entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to basic eligibility for VA benefits is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



